Fourth Court of Appeals
                                San Antonio, Texas
                                      May 22, 2019

                                   No. 04-18-00833-CV

               IN THE INTEREST OF M.A.G. AND Z.A.G., CHILDREN,
                                  Appellant

                  From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2017FLI001815 C3
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER

        Roxanne G. Soto-Serna’s notification of late record is hereby NOTED. The reporter’s
record is due no later than June 21, 2019.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court